Plaintiff filed its bill of complaint in the Wayne circuit court, in chancery, to restrain defendant from selling its land for delinquent taxes and to cancel such taxes on the ground they were paid. Front a decree for plaintiff, defendant appeals. It is not claimed the taxes were paid by plaintiff, but that they were paid for plaintiff. It is not claimed the taxes were paid in money, but it is claimed they were paid by check. Formerly taxes could only be paid in money, but in 1899 the statute was amended (1 Comp. Laws 1929, § 339) so they may now be paid by check. There are several decisions of this court involving the receipt by public officers of something besides money as payment. Woodbury v. Lewis, Walk. Ch. 256; Elliott v.Miller, 8 Mich. 132; People, ex rel. Jones, v. Wright,34 Mich. 371; Turnbull v. Township of Alpena, 74 Mich. 621; Moore
v. Auditor General, 122 Mich. 599; City of Sault Ste. Marie v.Hotten, 171 Mich. 265; Sup'rs of Chippewa Co. v. Bennett,185 Mich. 544.
Public revenues are necessary to defray the cost and expense of government. The law contemplates their receipt in money. Payment by check authorized by Act No. 228, Pub. Acts 1899, 1 Comp. Laws 1929, § 339, is permitted for convenience. Delivery to and acceptance by a public officer of a check for taxes does not of itself constitute payment. It is payment only when the officer receives the money. In this case the city treasurer of Detroit was authorized *Page 569 
to accept the check of the United Fuel  Supply Company in payment of the taxes of plaintiff in question. If he as city treasurer received the money on such check it operated as payment of the taxes. If he did not receive the money thereon, it did not so operate. August 14, 1928, the United Fuel 
Supply Company was insolvent. It owed the bank $1,121,000. It gave its check to the city treasurer of Detroit for the taxes in question. After the city treasurer presented this check for payment of the taxes in question at the bank, it was credited to his account, but on the same day an equivalent sum was charged back to him and the check later returned to him, as the last indorser thereof, unpaid. He then paid the bank the amount of the check and took it up. The city treasurer did not receive the money on the check; on the other hand, the amount of the check was charged back to the city treasurer and the amount on deposit to the credit of the United Fuel  Supply Company on the date the check was credited was confiscated by the bank and applied in payment of the past-due indebtedness of the United Fuel  Supply Company to the bank. Instead of the bank paying the city treasurer, it paid itself, the amount of the check of the United Fuel  Supply Company. The bank is not a party to this suit. The city treasurer is not bound to engage in controversy with the bank. It did not pay him and pay itself at the same time, the amount of the check. Bookkeeping is not payment. When an amount of money reaches the treasury of the city of Detroit equal to the amount of plaintiff's taxes due, in payment thereof, such taxes will be paid, but until the city treasurer of the city of Detroit receives the money in payment of such taxes they are not paid. Decree should be reversed, with costs, and bill dismissed. *Page 570